478 F.2d 856
UNITED STATES of America, Plaintiff-Appellee,v.Sherman Cameron BURNEY, Defendant-Appellant.
No. 72-3786 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 16, 1973.

Farish Carter Tate, Atlanta, Ga.  (Court-appointed), for defendant-appellant.
John W. Stokes, U. S. Atty., Gale McKenzie, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant was found guilty by a jury of possession of stolen United States mail matter and uttering a forged United States Treasury check, in violation of 18 U.S.C. Secs. 495, 1708.  He contends on appeal (1) that an incriminating statement made by him to a special investigator of the United States Post Office while appellant was in custody as a suspect and without benefit of counsel was involuntary and (2) that he did not rationally and freely waive his right to be represented by counsel during this interrogation.


2
We have carefully examined both of appellant's contentions in the light of the record and find them to be without merit.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I